Citation Nr: 1334679	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  10-23 891	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) with anxiety and, if so, whether service connection for an acquired psychiatric disorder, other than an adjustment disorder with depressed mood and anxiety, is warranted. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June 1987 to July 1987 in the Texas Army National Guard.  He also had active service from April 1988 to September 1988, April 2003 to July 2003, December 2004 to October 2005, and from May 2006 to December 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for PTSD with anxiety on the basis that the Veteran had not submitted new and material evidence to reopen the claim that had been previously denied in an April 2007 rating decision.  The Board notes, however, that the June 2009 decision granted service connection for an adjustment disorder with depressed mood and anxiety, evaluated as 10 percent disabling.   The Veteran disagreed with the denial of service connection for PTSD with anxiety and the current appeal ensued. 

In characterizing the issues on appeal, the Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of this holding, and the fact that the Veteran has been variously diagnosed with PTSD and a depressive disorder, among other things, as well as initiated claims for service connection for PTSD and anxiety, the issue on the title page, upon reopening the Veteran's claim, has been recharacterized more broadly, as listed above.  The Board notes, however, that the scope of the current claim is one for service connection for a mental disability other than an adjustment disorder with depressed mood and anxiety, as the Veteran has already been granted service connection for this condition.

On the Veteran's June 2010 VA Form 9, he requested a Board hearing before a Veterans Law Judge sitting at the RO.  As such, his requested hearing was scheduled for August 2012.  However, the Veteran did not appear for his scheduled hearing.  The Veteran has not provided good cause for his failure to appear nor has he requested a new hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2013).

This case was previously before the Board in December 2012.  The Board remanded the claim in order to obtain outstanding VA treatment records from the Vet Center and the VA Medical Center.  Those records having been obtained, this claim is once again before the Board.  As such, the Board finds that there has been substantial compliance with the directives of the December 2012 Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

A review of the Virtual VA paperless claims processing system revealed copies of the Veteran's VA outpatient treatment records dated through December 2012, which were reviewed in the April 2013 supplemental statement of the case.

As noted in the Board's December 2012 decision, the issues of entitlement to an increased initial rating for right lower extremity, claimed as residuals, bilateral varicose veins status post saphenous vein resection and ligation and service connection for epistaxis had have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action. 

The issue of entitlement to service connection for an acquired psychiatric disorder, other than an adjustment disorder with depressed mood and anxiety, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a final decision issued in April 2007, the RO denied the Veteran's claim of entitlement to service connection for PTSD with anxiety.

2.  Evidence added to the record since the final April 2007 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD with anxiety.


CONCLUSIONS OF LAW

1.  The April 2007 rating decision that denied the Veteran's claim of entitlement to service connection for PTSD with anxiety is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2013)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD with anxiety.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for PTSD with anxiety is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue, is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).


Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In an April 2007 rating decision, the RO denied service connection for PTSD with anxiety on the basis that the evidence did not show that such condition was occurred in or was caused by service.  The evidence considered at the time of the 2007 decision consisted of service treatment records dated in July 2005, an August 2005 post-deployment health assessment, and records from the National Guard dated from September 1997 to May 2000.  It was noted that the remainder of the Veteran's service treatment records were unavailable.  Also of record at the time of the April 2007 rating decision were VA outpatient treatment records from July 2005 to March 2006 and the Veteran's contentions.  

In a January 2007 document, and as noted in the April 2007 rating decision, the RO indicated that, although the Veteran failed to report for a VA examination, failed to complete a PTSD questionnaire, had no indication of medals or combat service, and no diagnosis of PTSD, it had conceded an alleged stressor of seeing people killed or wounded during his Iraq deployment and engaging in direct combat on land and sea in which he discharged his weapon.  The RO further indicated that verification of these stressors was not necessary because the Veteran had been awarded the Global War on Terrorism Medal and he reported stressors and PTSD on a post-deployment health questionnaire.  The RO cited the PTSD Stressor Verification Training Guide (2006) as support for its concession.  However, as there was no evidence that such condition was occurred in or was caused by service, the RO denied the Veteran's claim.

In April 2007, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for PTSD with anxiety was received until May 2008, when VA received his application to reopen such claim.  Therefore, the April 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2013)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b) , which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for PTSD with anxiety was received prior to the expiration of the appeal period stemming from the April 2007 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Board has also considered the applicability of 38 C.F.R. § 3.156(c), which provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  In the instant case, additional service treatment and personnel records were associated with the record in April 2009, May 2009, and November 2009.  However, the Board finds that the provisions of 38 C.F.R. § 3.156(c) are inapplicable as the newly received service department records are either irrelevant to the Veteran's claim of entitlement to service connection for PTSD with anxiety, or were not in existence at the time of the prior denial in April 2007.

In this regard, while additional service department records dated prior to April 2007 were associated with the file subsequent to such decision, they are not relevant to the instant claim as they fail to show complaints, symptoms, treatment, or diagnoses referable to a psychiatric disorder.  For example, a May 2000 Report of Medical History shows that the Veteran denied symptoms of frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.  A June 2003 Post-Deployment Health Assessment reflects that the Veteran denied symptoms related to a psychiatric problem, to include nightmares, intrusive thoughts, avoidance, hypervigilent, and feelings of numbness or detachment.  He also denied that he had concerns that he would have serious conflicts with loved ones or may lose control and hurt someone.  Likewise, in December 2004, the Veteran indicated that he had not sought counseling or care for his mental health and did not have any current questions or concerns regarding his health.  Additionally, September 2005 and May 2006 Reports of Medical History reflects that the Veteran denied nervous trouble of any sort; habitual stammering or stuttering; loss of memory, amnesia, or neurological symptoms; frequent trouble sleeping; having received counseling of any type; depression or excessive worry; been evaluated for a mental health condition; and attempted suicide.

However, October 2007 service treatment records reflect complaints of psychiatric symptoms.  Specifically, in an October 2007 Post-Deployment Health Assessment, the Veteran reported that he has had serious conflicts with a spouse, family members, close friends, or at work that continues to cause worry and concern.  Further, the Veteran indicated that he has had few or several days of little interest or pleasure in doing things and feelings of being down, depressed, or hopeless.  Thereafter, preventive counseling for mental health was recommended.  Therefore, such service department records are relevant to the instant claim; however, as they are dated in October 2007, they were not in existence at the time of the April 2007 rating decision. 

Therefore, the Board finds that the provisions of 38 C.F.R. § 3.156(c) are inapplicable as the newly received service department records are either irrelevant to the Veteran's claim of entitlement to service connection for PTSD with anxiety, or were not in existence at the time of the prior denial in April 2007.

Evidence received since the April 2007 rating decision includes the aforementioned service treatment and personnel records, a July 2008 VA examination report, additional VA treatment records, records from the Vet Center, and the Veteran's statements.  

Such evidence is new in that it was not previously of record.  Additionally, the Board finds that such is material to the claim.  In this regard, as indicated previously, October 2007 service records detail the Veteran's psychiatric complaints and the recommendation for mental health counseling.  Additionally, while the July 2008 VA examination report failed to diagnose PTSD, the Veteran's VA outpatient treatment records and Vet Center records reflect that he has been continuously treated for his acquired psychiatric disorders, to include diagnoses of PTSD and depression.  Therefore, as the newly received evidence demonstrates in-service symptoms and a current diagnosis of PTSD, the Board finds that the evidence received since the April 2007 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection for PTSD with anxiety.  See 38 C.F.R. § 3.156(a).  

In this regard, the Veteran's claim for PTSD with anxiety was previously denied on the basis that there was no evidence that such condition was occurred in or was caused by service.  The Board also notes that there was no diagnosis of a psychiatric disorder at the time of such decision.  Evidence received subsequent to the April 2007 rating decision detail in-service psychiatric symptoms and note a current diagnosis of PTSD.  In this regard, the Board finds that such newly received evidence at least triggers VA's duty to obtain an examination so as to decide the claim.  See Shade, supra.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for PTSD with anxiety is reopened. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD with anxiety is reopened. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim of entitlement to service connection for a an acquired psychiatric disorder other than an adjustment disorder with depressed mood and anxiety so that he is afforded every possible consideration. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this regard, the Board finds that a remand is necessary in order to afford the Veteran a new VA examination with an opinion.  Here, the Veteran was provided with a VA examination in July 2008.  At this examination, the examiner reviewed the Veteran's claims file and conducted an interview and assessment of the Veteran.  The Veteran's stressors were taken into account, particular regarding serving alongside of a company of Army military police due to personnel shortages and witnessing the trauma-related injuries of war.  The examiner diagnosed the Veteran with an adjustment disorder with depressed mood and anxiety.  He opined that, although the Veteran did report some symptoms associated with PTSD, he did not meet the full criteria at that time.  His symptoms were more reflective of the Veteran's difficult adjustment back to his family and civilian life post-deployment.  It is noted that the examiner did not have access to copies of the Veteran's VA outpatient treatment records or Vet Center records reflecting a diagnosis of PTSD, nor did he have access to the Veteran's October 2007 service treatment records reflecting complaints of psychiatric symptoms.

Therefore, the Board finds that the Veteran should be provided with a new VA examination to determine the etiology of his claimed acquired psychiatric disorder other than an adjustment disorder with depressed mood and anxiety.  Although the 2008 VA examination was sufficient based upon the facts available to the examiner at the time, it is now currently inadequate for adjudication purposes, as the opinion is not a fully informed one based upon all of the available medical evidence, to include the Veteran's remaining service treatment records showing complaints of psychiatric symptoms during his last deployment, as well as updated VA outpatient treatment records and Vet Center records showing a diagnosis and treatment for PTSD.  Further, although the Veteran's VA outpatient treatment records and Vet Center records show a diagnosis of PTSD, there is no significant analysis as to how this condition was diagnosed or caused by or otherwise related to the Veteran's military service, other than the Veteran's statements regarding his experiences.  As such, a new examination is warranted.  

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 

The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of a verified in-service stressor.  In this regard, the examiner is advised that any stressor related to the Veteran's fear of hostile military or terrorist activity is considered verified.

For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service, to include his fear of hostile military or terrorist activity.

In offering any opinion, the examiner must consider the full record, to include the October 2007 service records showing psychiatric complaints, the VA and Vet Center treatment records, and the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


